BELCHER, Commissioner.
The conviction is for the felony offense-of driving while intoxicated; the punishment, a fine of $500.00.
Appellant entered a plea of nolo con-tendere before the court without a jury.
Doris Carr testified that she parked her car in front of her house with part of it on the street. Shortly after she entered the house she heard a “smash sound”, then went outside where she saw a car which had struck that part of her car which was out on the paved portion of the street, and that-the driver of the other car was still in it. While testifying she identified the appellant • as the same man she saw in the car that had struck her car in front of her house.
Officer Huson testified that he saw the appellant at the scene of the collision-shortly after it occurred; that he observed his general appearance, heard him talk, saw him walk and expressed the opinion that he was intoxicated.
Proof was offered of the prior conviction as alleged and that appellant was the same person so convicted.
*247The appellant did not testify or offer any evidence.
The appellant and his attorney were present at the hearing on the motion to quash the indictment on January 18, 1963. The trial on the merits was held on January 20, 1963.
Appellant complains of the refusal of his motion to quash the indictment, and the ■overruling of his objection to the admission in evidence of a certified copy of the prior judgment of conviction. He contends that said judgment was not final, that it was not entered in the minutes at the term in which it was rendered but was entered almost a year later without a nunc pro tunc order.
The clerk of the County Court of the County in which the prior conviction was had testified that the appellant was the same person who entered a plea of guilty in that cause on October 16, 1953, to an information charging the offense of driving while intoxicated. The evidence further shows that a judgment in that cause was rendered, signed by the judge on October 16, 1953, and filed in the cause October 17, 1953, and later entered in the minutes. The testimony of the clerk is indefinite as to the time said judgment was entered in the minutes.
At the hearing the appellant did not point out any errors or mistakes in the judgment. In light of the record, it appears that the refusal to quash the indictment which was regular on is face, and the admission in evidence of the certified copy of the prior judgment, regular on its face, was not error.
The complaint in the record of the failure of the judge to sign the minutes at the close of the term does not show error. McGowen v. State, 163 Tex.Cr.R. 587, 290 S.W.2d 521; Moye v. State, 153 Tex.Cr.R. 449, 220 S.W.2d 651.
No brief has been filed on behalf of appellant.
The evidence is sufficient to support the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Courts.